682 So. 2d 1184 (1996)
Robert ROWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 96-347.
District Court of Appeal of Florida, Fifth District.
November 8, 1996.
James B. Gibson, Public Defender, and Sean K. Ahmed, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
W. SHARP, Judge.
We affirm Rowles' conviction and sentence for committing a lewd, lascivious or indecent act on a child[1] in all regards, except for the special condition of probation that he have no contact with a female child under the age of sixteen years, unless that child's parent or legal guardian is present. The wording of this condition may subject Rowles to unintentional violation should he subsequently be *1185 inadvertently placed in a work or social situation where young girls are present, without their parents or guardians. See Graham v. State, 658 So. 2d 642 (Fla. 5th DCA 1995); Lambert v. State, 635 So. 2d 93 (Fla. 4th DCA 1994). We remand this cause to the trial court to revisit and refashion this condition, in order to minimize any inadvertent violation. Perhaps a condition that prohibits intentional, unsupervised contact with a female child under age sixteen, where no adult is present, would suffice.
AFFIRMED in part; REMANDED to revise condition of probation.
GOSHORN, J., concurs.
COBB, J., concurs in part; dissents in part, with opinion.
COBB, Judge, concurring in part; dissenting in part.
I would simply affirm in all respects based on Graham v. State, 658 So. 2d 642 (Fla. 5th DCA 1995).
NOTES
[1]  § 800.04(1), Fla. Stat. (1995).